The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2 and 8 are cancelled.  Claims 1, 3-7 and 9-20 are pending and under examination. 

Rejections Withdrawn
	The rejection under USC 112(d) is withdrawn as the claim has been cancelled rendering the rejection moot.  
	The rejection under USC 102(a)(1) over Rudolph is withdrawn as the applicant has amended claim 1 to incorporate the limitation of claim 2.  
	As these rejections are withdrawn, applicant’s arguments toward these rejections are moot.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph US 20150118165.  
Rudolph teaches a composition with water (aqua), Hamamelis (witch hazel), glycerin and dehydroxanthan gum (dehydrated xanthan gum) (paragraph 320).  The composition also contains propylene glycol, benzalkonium chloride, ammonium hydroxide, tetrasodium EDTA, and phenoxyethanol (paragraph 320).  Rudolph teaches application of the compositions for acne and dandruff treatment, which are inflammatory conditions (abstract).  Rudolph teaches anti-inflammatory (paragraph 39), which provides for treatment of inflammation on a subject.  Rudolph teaches animals and humans (paragraph 282).  Rudolph teaches topical administration (paragraphs 115 and 118 and 243).  The anti-acne face-cleansing gel of example 8 is a liquid gel and the variants of example 12 have liquid ingredients like water and alcohol (see paragraph 320).  
Rudolph does not provide an example having ingredients or concentrations provided by instant claims 3-5, 7, 9, 11, 12, 14, 15, and 16.  
Rudolph teaches sodium hydroxide to pH of 6 (example 7).  Rudolph teaches citric acid as suitable for a mixture of antioxidants (paragraph 145).  Rudolph teaches composition with disodium EDTA (variant 1 and 3), which is another form of EDTA.  Rudolph teaches components that improve skin barrier function including shea butter (paragraph 33), a variant with aloe barbadensis leaf juice (variant 10) and vitamin E as a suitable vitamin (paragraph 237).  Rudolph teaches preservatives or antimicrobial actives including sodium benzoate, benzyl alcohol, and paraben compounds (paragraph 127).  Rudolph teaches sprays with propane/butane as propellant (paragraph 244).  Rudolph teaches vehicle materials like propylene glycol (paragraph 126).  Rudolph teaches humectants like glycerin at concentrations of 0-60% by weight (paragraph 151).  Rudolph teaches structure formers like xanthan gum at amounts of 0-5 wt% (paragraph 159).  Rudolph teaches a composition with dehydroxanthan gum (a xanthan gum; dehydrated xanthan gum) at 1.5 wt% (example 8). The first example of example 8 has 29.8 wt% ingredients and 70.2 wt% of aqua/water.  Example 7 provides for an antidandruff shampoo that has amounts of water within the range of 30-70 wt%.  Thus, teachings of Rudolph provide for such amounts of water in formulations.  
One of ordinary skill in the art at the instant time of filing would produce compositions of the instant claims based on ingredients and concentrations taught by Rudolph.  Rudolph anticipates the composition of instant claim 1 and provides teachings of other ingredients for its formulations as well as suitable concentration ranges of the ingredients.  One of ordinary skill in the art at the time of instant invention would have worked within ranges of the prior art to make suitable formulations with a reasonable expectation of success in obtaining functional compositions that would teach conditions like inflammation, acne and dandruff.  

Claims 6 and 18-20 in addition to Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph US 20150118165 and Waddington US 20090068128.  
Rudolph teaches the claims as discussed above.
Rudolph does not teach the concentration of witch hazel from 10-50 wt%.  
Waddington teaches a compositions for topical application to skin for treatment of conditions like scars and rosacea (abstract).  Waddington teaches a skin toner for cleansing a skin surface, removing dead skin cells, restoring alkali balance, and shrinking skin pores; and a skin moisturizer for increasing water content in the external layers of the skin (abstract).  Waddington teaches a composition with aloe, glycerin, vitamin E and witch hazel (claim 2 of Waddington).  Waddington teaches witch hazel from 25% to 40% by volume of the composition (claim 31 of Waddington).  Waddington teaches 33% by volume of witch hazel extract (paragraph 46).  In a formulation with a high amount of water, this will be nearly 33% by weight of witch hazel extract.  Waddington teaches water as an ingredient in some formulations (paragraphs 14 and 16).  Waddington teaches various forms of the composition including liquids like lotions, facial cleanser and beauty liquid (paragraph 45).  Waddington teaches that witch hazel has anti-inflammatory properties (paragraph 60).  Waddington teaches pain relieving (paragraph 36).
One of ordinary skill in the art at the time of instant filing would have included the Hamamelis/witch hazel at amounts taught by Waddington into compositions taught by Rudolph to make an acceptable formulation for treating conditions having inflammation.  The teachings of a composition with witch hazel and other ingredients come from the teachings of Rudolph while Waddington provides for acceptable amounts of witch hazel to put into a formulation with witch hazel for topical treatments.  

Response to Applicant’s Arguments
	Applicant argues that xanthan gum cannot be related to dehydrated xanthan gum for the purpose of concentrations.  Rudolph teaches dehydroxanthan gum (dehydrated xanthan gum) and a percentage of 1.5% of dehydroxanthan gum in its teachings.  Although it is true that xanthan gum and dehydroxanthan gum is physically different (one dehydrated and one not), both are versions of xanthan gum that would aid in the structure forming of the composition, which is the group of agents presented in paragraph 159.  Thus, the amounts of 0-3% by weight are applicable to dehydroxanthan gum and xanthan gum.  In regards to applicant’s arguments regarding obviousness of optimization  when the range is so broad, the teachings of 1.5 wt% dehydroxanthan gum and group of structure formers like xanthan gums of 0-3 wt% are not unreasonably broad for one of ordinary skill in the art to work within to obtain products of the instant claims with such amounts of dehydroxanthan gums (even these may have some functional differences, they are still related as xanthan gum compounds).  There is no evidence presented that 1.5 wt% dehydrated xanthan gum would not offer the same benefit as compared to 0.5 wt% or 0.3 wt% dehydrated xanthan gum.  Also, it was noted that “Rudolph teaches a composition with water (aqua), Hamamelis (witch hazel), glycerin and dehydroxanthan gum (dehydrated xanthan gum) (paragraph 320).”   There remains a reasonable expectation of success when considering the teachings of Rudolph to arrive at the compositions of the instant claims.
	Applicant argues that the combination of Rudolph and Waddington for the same reason as for the rejection under Rudolph.  Since the rejection under USC 103 over Rudolph is being maintained, this rejection remains applicable for its teachings.  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613